Citation Nr: 1442519	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to a disability rating in excess of 30 percent for tendonitis of the right shoulder prior to May 18, 2012, and a rating in excess of 40 percent since.  

4.  Entitlement to a disability rating in excess of 10 percent for limitation of flexion of the right hip prior to May 18, 2012, and a rating in excess of 20 percent since. 

5.  Entitlement to a disability rating in excess of 10 percent for limitation of extension of the right hip.

6.  Entitlement to a disability rating in excess of 10 percent for a right hip disability.  

7.  Entitlement to a compensable disability rating for a scar on the left calf prior to May 18, 2012, and a rating in excess of 10 percent since.  

8.  Entitlement to a compensable disability rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to December 2006. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Regional Office (RO) in Columbia, South Carolina.

In May 2012, the Veteran withdrew his appeal of higher ratings for service-connected right and left knee disabilities.

The Board notes that the issues on appeal arise from February 2010 claims.  They do not relate back to an April 2009 rating decision because that decision was not appealed and there was not new and material evidence received within a year of the decision.



FINDINGS OF FACT

1.  The Veteran's lower back disability is manifested, at its worst, by forward flexion of the thoracolumbar spine to zero degrees.  However, there is no evidence of ankylosis or incapacitating episodes.  

2.  Prior to May 18, 2012, the Veteran's right lower extremity radiculopathy was characterized by mild incomplete paralysis of the sciatic nerve.

3.  Since May 18, 2012, the Veteran's right lower extremity radiculopathy is characterized by moderate incomplete paralysis of the sciatic nerve.

4.  A separate rating is warranted for radiculopathy of the left lower extremity as a result of his service-connected low back disability, characterized by moderate incomplete paralysis of the sciatic nerve.

5.  The Veteran is right-handed.

6.  Prior to May 18, 2012, the Veteran's right shoulder disability was limited to abduction to 30 degrees, with painful motion; it was not manifested by ankylosis, or a fibrous union or nonunion of the humerus, or loss of the head of the humerus.

7.  Since May 18, 2012, the Veteran's right shoulder disability is limited to abduction to 20 degrees, with painful motion; it is not manifested by ankylosis, or a fibrous union or nonunion of the humerus, or loss of the head of the humerus.

8.  Prior to May 18, 2012, the Veteran's right hip disability was characterized by flexion to 90 degrees.    

9.  Since May 18, 2012, the Veteran's right hip disability is characterized by flexion to 30 degrees.  

10.  For the entire period on appeal, the Veteran's right hip disability is characterized by limitation of extension to 5 degrees.  

11.  Effective from May 18, 2012, the Veteran's adduction of the right hip is such that he is unable to cross his legs.  

12.  Prior to May 18, 2012, the Veteran's scar on the left calf was not characterized by pain or instability.  

13.  Since May 18, 2012, the Veteran's scar to the left calf is characterized by pain.  

14.  The Veteran's hemorrhoids are characterized as mild or moderate with persistent bleeding, and are not considered to be large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 percent for a lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2013).

2.  Prior to May 18, 2012, the criteria for a schedular rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2013).

3.  Since May 18, 2012, the criteria are met for a schedular rating of 20 percent, but no higher, for radiculopathy of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2013).

4.  The criteria are met for a separate 20 percent disability rating, but no higher, for the associated radiculopathy of the left lower extremity.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2013).

5.  Prior to May 18, 2012, the criteria for a schedular rating in excess of 30 percent for the right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5024-5201 (2013).

6.  Since May 18, 2012, the criteria for a schedular rating in excess of 40 percent for the right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5024-5201 (2013).

7.  Prior to May 18, 2012, the criteria for a schedular rating in excess of 10 percent for limitation of flexion associated with the right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5024-5252 (2013).

8.  Since May 18, 2012, the criteria for a schedular rating in excess of 20 percent for limitation of flexion associated with the right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5024-5252 (2013).

9.  For the entire period on appeal, the criteria for a schedular rating of 10 percent, but no higher, for limitation of extension associated with the right hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5024-5251 (2013).

10.  The criteria for a schedular rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5024-5253 (2013).

11.  Prior to May 18, 2012, the criteria for a compensable disability rating for a scar to the left calf have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, DCs 7800-7805 (2013).

12.  Since May 18, 2012, a schedular rating in excess of 10 percent for a scar to the left calf has not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, DCs 7800-7805 (2013).

13.  The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, DC 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA through letters sent in May 2010 and May 2012.  These letters advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also included was the information and evidence necessary to establish a disability rating and an effective date.  

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.   

Additionally, the Veteran was afforded VA examinations in May 2010 and May 2012 in conjunction with the claims on appeal.  The Board finds that the examinations are adequate in order to evaluate the Veteran's claims as they include an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

The Board has reviewed all the evidence in the appellant's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In any increased rating claim, the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disabilities of the musculoskeletal system are primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet App 32 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by a claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the nature and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

1. Low Back Disability and Associated Radiculopathy of the Lower Extremities 

The Veteran's low back disability is currently rated as 40 percent disabling pursuant to DC 5237, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  See also Note (5) to DC 5237.

The Veteran's VA and private treatment records dated through 2014, note his continuous complaints of pain and treatment associated with his lumbar spine disability.  However, the treatment records for this entire appeals period do not:  contain any range of motions; support a finding that ankylosis is present; support a finding of incapacitating episodes; or show that there are any neurological impairments associated with the lower back disability aside from radiculopathy of the lower extremities, which is discussed below.  

The Veteran was first examined in connection with his claim for an increased rating in May 2010.  During this examination, the Veteran complained of constant pain in his low back, radiating down his right posterior thigh and buttocks.  The Veteran uses a cane to assist with ambulation.  He reports flare-ups occurring each week, lasting 1 to 2 days.  The examiner noted there was no indication of doctor prescribed bed-rest and no bowel or bladder impairments.  The Veteran reported limitations on his daily activities in sitting, standing, or walking.  Further, the Veteran stated he has missed work because of his back.  

Upon physical examination, the examiner noted spasms and tenderness to palpation of the paraspinous muscles.  Range of motion testing show flexion to 10 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 25 degrees.  The examiner noted there was pain on motion.  Positive straight leg test was also noted on the right.  There was no evidence of additional limitation as a result of pain, fatigue, weakness, or lack of endurance following repetitive motion.  

The Veteran underwent another VA examination in May 2012.  At this examination, the Veteran reported that he suffers from radiation into both lower extremities, along with numbness and tingling.  The Veteran also reported flare-ups occurring several days a month, which render him house-bound or bedridden.  

Range of motion testing revealed flexion to zero degrees, extension to zero degrees, right and left lateral flexion to 5 degrees, and right and left lateral rotation to 10 degrees.  The Veteran reported he could not forward flex the spine or extend the spine due to pain.  As for lateral rotation and flexion, pain was reported at the endpoints.  There was no additional limitation of range of motion as a result of repetitive testing.  The examiner noted functional loss and impairment after repetitive use in the form of less movement, weakened movement, pain, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  Pain on palpation was noted, but there was no evidence of guarding or muscle spasms.  There was also no evidence of muscle atrophy.  Deep tendon reflexes and sensory examinations were both normal.  The examiner provided diagnoses of radiculopathy of the right and left lower extremities, with moderate paresthesias and numbness, bilaterally.  Overall, the examiner indicated the severity of the Veteran's bilateral radiculopathy to be moderate in severity.  There was no other indication of neurological impairments, including bowel or bladder impairment.  

Based on these findings, the evidence of record does not support a finding that the Veteran is entitled to a rating in excess of 40 percent rating for his service-connected lumbar spine disability.  In this regard, the Board notes that the Veteran's range of motion was indeed limited, especially upon repetitive testing.  However, there was no indication of ankylosis as is required for a 50 percent rating.  The 40 percent rating contemplates 30 degrees or less of flexion.  The Veteran retains some motion event if painful.  The disability picture does not approximate immobility equating to ankylosis.

For the entire period on appeal, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston, 10 Vet. App. at 85.

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his VA examinations in May 2010 and May 2012.  Here, the Veteran's flexion and extension were both noted to be zero degrees during the most recent May 2012 examination.  In this respect, the examiner indicated the Veteran could not move due to pain.  However, additional statements from the examiner indicated that the Veteran was able to move from a supine to sitting position on the exam table, albeit with great difficulty, during which time he demonstrated that he does have greater ability to forward and laterally flex the spine than was demonstrated during the examination.  The Board notes that limitation of motion, even if it is as limited as the Veteran's does not equate to ankylosis, which is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes.  However, both the May 2010 and May 2012 VA examiners noted there was no evidence of doctor prescribed bed rest or incapacitating episodes. 

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  

The only evidence of associated neurologic manifestations is radiculopathy of the left and right lower extremities.  In this regard, the Veteran was initially granted service connection for right leg radiculopathy in the July 2010 rating decision currently on appeal, and assigned an initial 10 percent disability rating, effective from February 18, 2010, the date of receipt of his claim for an increased rating for his back disability, pursuant to DC 8520.  The RO specifically denied entitlement to service connection for left lower extremity radiculopathy in an August 2013 rating decision.  

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board finds that, based on the May 2012 VA examiner's determination that the Veteran suffers from moderate right and left lower extremity radiculopathy, he is entitled to the next higher 20 percent rating under DC 8520 for the right lower extremity.  Further, service connection for left lower extremity radiculopathy is warranted, with an initial rating of 20 percent.   Although the Veteran did not expressly appeal the August 2013 rating decision that denied service connection for left lower extremity radiculopathy, this aspect is already on appeal as the rating analysis for the spine takes into account associated neurologic abnormalities.

With regard to claims for increase rating, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) states that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).  

Therefore, these 20 percent ratings are effective from May 18, 2012, the date of the VA examiner's findings.  This is the earliest date that this level of disability is factually ascertainable.  Prior to the examination, less disabling manifestations were evident regarding only the right lower extremity.  Additionally, there was no evidence of radiculopathy of the left lower extremity during the May 2010 VA examination or noted in VA treatment records.  

The Board notes that even higher ratings of 40 percent are not warranted at any point during this appeal as there is no indication his radiculopathy is moderately severe.  The 60 percent evaluation is not warranted under Diagnostic Code 8520 for either the left or the right lower extremity radiculopathy as the Veteran's neurological symptoms are not shown to cause severe incomplete paralysis with marked muscle atrophy.  There is also no evidence of complete paralysis of the sciatic nerve to warrant assigning an 80 percent disability rating for either lower extremity.  

In addition, the Board notes that the Veteran has specifically denied any other neurological symptoms, including radiculopathy and weakness or loss of bowel or bladder control.  

Finally, the Board notes the Veteran submitted an unfavorable decision by the SSA, which failed to establish his entitlement to SSA disability benefits based, in part, on his back disability.  As such, this further shows the Veteran's back disability does not warrant a rating in excess of his 50 percent rating.  Therefore, his current disability ratings assigned for the Veteran's lower back disability and associated bilateral lower extremity radiculopathy contemplate the degree of impairment in earning capacity.  38 C.F.R. § 4.1. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his low back and bilateral extremity radiculopathy.  He has provided lay evidence through written statements with respect to the presence of pain, numbness, and tingling, and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  

After a review of the entire record, the Board finds that evidence does not support a disability rating in excess of 40 percent for his low back disability.  However, the Veteran is entitled disability ratings of 20 percent for right and left lower extremity radiculopathy, but no higher, from May 18, 2012.  As the preponderance of the evidence is against the award of even higher or separate ratings, the benefit of the doubt doctrine is not applicable to this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-57.

2. Right Shoulder 

The Veteran's right shoulder disability is rated at 30 percent prior to May 18, 2012, under DC 5024-5201, and 40 percent since.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, DC 5024 (tenosynovitis) directs that such disability be rated on limitation of motion of the affected parts, as arthritis, degenerative.  Limitation of motion of the shoulder is rated under Code 5201.  Diagnostic Code 5201 does not provide for a zero percent rating.  The minimum rating under that code is 20 percent, to be assigned where there is limitation at the shoulder level.  Limitation of major extremity motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Normal ranges of shoulder motion are flexion-180 degrees; abduction-180 degrees; and external and internal rotation-90 degrees each.  38 C.F.R. § 4.71, Plate I (2013).

The Veteran's right upper extremity is his dominant extremity (as noted on VA examinations).  See 38 C.F.R. § 4.69 (2013) (a distinction is made between muscle groups of major (dominant) and minor extremities for rating purposes, and only one extremity is to be considered major).

As an initial matter, VA treatment records dated through March 2014 are associated with the Veteran's claims file.  These VA treatment records note the Veteran's continuous treatment for his right shoulder disability, and complaints of pain.  However, there are no additional range of motion findings relevant to the right shoulder.  

For the period prior to May 18, 2012, the relevant evidence includes the report of the May 2010 VA examination.  During this examination, the Veteran reported pain in the right shoulder all day that is worsened with lifting.  The examiner noted the Veteran is unable to raise his arms above shoulder level.  The Veteran reported that he missed days of work due to pain in his right shoulder.  Upon physical examination, tenderness to palpation of the posterior shoulder was noted.  Range of motion testing revealed flexion to 60 degrees, abduction to 30 degrees, internal rotation to 90 degrees, and external rotation to 55 degrees.  While pain was noted, there was no additional limitation of motion due to pain, weakness, fatigue, or lack of endurance upon repetitive testing.  X-rays of the shoulder were normal.  

Based on these findings, the Board finds that a rating in excess of 30 percent is not warranted for this initial period on appeal.  The examiner noted the Veteran is unable to raise his arm above shoulder level.  However, abduction was noted to 30 degrees, which is greater than 25 degrees, as is required for the next higher 40 percent rating.  The Board does not find that this limitation of motion approximates limitation to 25 degrees.

The Board acknowledges the Veteran's complaints of functional loss to include pain, and also has taken into account the associated DeLuca factors of pain, flare-ups, and limitation of motion on repetitive use; however, such does not suggest a disability picture more nearly approximated by limitation to 25 degrees abduction.  Notably, even with consideration of pain, the findings on examination were not less than 30 degrees.  

For the period since May 18, 2012, the evidence of record includes the May 2012 VA examination.  

The May 2012 VA examiner noted the Veteran's report of constant, daily pain in the right shoulder.  He also reported some popping, limited range of motion, and weakness.  The Veteran reported flare-ups associated with the right shoulder during which time he uses his left arm.  Range of motion testing revealed flexion to 30 degrees and abduction to 20 degrees.  He was able to perform repetitive testing, however, additional functional limitation was noted.  Specifically, the examiner noted less movement, weakened movement, excess fatigability, and pain.  There was localized tenderness and pain on palpation, but not guarding.  X-rays of the right shoulder were negative.  Finally, the examiner noted there was no impact on the Veteran's ability to work as a result of his right shoulder disability.  

Based on this evidence, the Board finds that a rating in excess of 40 percent for the right shoulder disability since May 18, 2012, is not warranted.  Objective medical evidence reflects that the Veteran's right shoulder disability is manifested at worst by abduction to 20 degrees with pain, as stated in the May 2012 VA examination.  These findings are consistent with the 40 percent rating currently in effect for the Veteran's right shoulder disability.  Thus, this May 2012 examination report is the earliest that it is factually ascertainable that the Veteran's right shoulder disability increased in severity.  Therefore, May 18, 2012 is the proper effective date of the 40 percent rating.

The Board also finds that a disability rating in excess of 40 percent is not warranted based on functional loss due to pain, weakness, fatigability, or incoordination of the right shoulder.  See 38 C.F.R. §§ 4.40, 4.45.  Although the Veteran complained of right shoulder pain, he is already in receipt of the maximum schedular rating based on limitation of motion, so he cannot receive a higher rating based on the DeLuca factors.  See Johnston, 10 Vet. App. at 80.

Upon consideration of the record, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability throughout the entire appeals period.  The Board is mindful of his complaints of pain, difficulty raising his right arm, and continuous treatment.  However, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for right shoulder disability prior to May 18, 2012, and a rating in excess of 40 percent since, based on the objective range of motion findings exhibited in his May 2010 and May 2012 VA examinations.  

The Board has also considered whether an increased rating is warranted under other potentially applicable DCs; however, as the record is silent for pathology to include scapulohumeral articulation, ankylosis, or impairment of the clavicle or scapula, a higher rating under these DCs is not indicated. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-57.

3. Right Hip Disability

The Veteran was initially granted service connection in a May 2007 rating decision for tendonitis of the right hip pursuant to Diagnostic Code 5024-5252, for limitation of flexion of the thigh, and assigned an initial disability rating of 10 percent.  In the July 2010 rating decision currently on appeal, his 10 percent rating pursuant to Diagnostic Code 5252 was continued.  

In an August 2013 rating decision, promulgated during the pendency of this appeal, the RO assigned a higher rating of 20 percent pursuant to DC 5252, effective from May 18, 2012.  The RO also assigned additional disability ratings of 10 percent for limitation of extension of the right hip (DC 5251) and 10 percent for impairment of the thigh (DC 5253), both effective from May 18, 2012.  Thus, three separate ratings have been assigned for the Veteran's service-connected right hip disability. 

Limitation of hip motion is rated under DCs 5250, 5251, 5252, and 5253.  38 C.F.R. § 4.71.  As an initial matter, the Board notes that DC 5250 provides for ankylosis of the hip, and DC 5254 contemplates flail hip joint.  However, as the evidence does not suggest either ankylosis of flail hip joint, these DCs are not for application in the present case.  

Under Diagnostic Code 5251, a maximum 10 percent rating is warranted for extension of the thigh limited to 5 degrees.  

Under Diagnostic Code 5252, a 10 percent evaluation is warranted where there is limitation of flexion of the thigh to 45 degrees.  A 20 percent rating requires limitation to 30 degrees, while a 30 percent rating is warranted where limitation is to 20 degrees.  A maximum 40 percent rating is warranted where limitation is to 10 degrees. 

Under DC 5253, impairment of the thigh, a 10 percent rating is warranted where there is limitation of rotation, cannot toe-out more than 15 degrees, or where there is limitation of adduction, cannot cross legs.  A maximum 20 percent rating is warranted where there is limitation of abduction with motion lost beyond 10 degrees. 

Normal range of motion of the hip is from 0 to 125 degrees of flexion and zero to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

As an initial matter, VA treatment records dated through March 2014 are associated with the Veteran's virtual VA claims file.  These VA treatment records note the Veteran's continuous treatment for his right hip disability, and complaints of pain.  However, there are no objective findings expressly relevant to the rating criteria for the right hip disability contained in his VA treatment records.  

The Veteran was initially examined in May 2010 in connection with his increased rating claim.  At that time, the Veteran complained of constant pain, which worsens with walking and standing.  He did not require the use of a cane.  Upon physical examination, the examiner noted the right hip was nontender.  Range of motion testing revealed flexion to 90 degrees, extension to 5 degrees, abduction to 10 degrees, adduction to 10, and internal and external rotation to 10 degrees.  All movements were completed three times and the examiner found there was no additional limitation in accordance with the DeLuca criteria.  

In May 2012, the Veteran was reexamined to assess the current severity of his right hip disability.  The Veteran again reported constant pain, but also noted popping and grinding of the right hip.  He also stated that during flare-ups he has increased pain and decreased ability to stand or ambulate.  Upon physical examination, the examiner noted that the Veteran was unable to attempt flexion of the thigh due to reported hip and back pain.  However, flexion was noted to be greater than 30 degrees, based upon the examiner's assessment of the Veteran lying on the tables with his knees bent and hip flexed.  Additional range of motion testing revealed extension to 5 degrees and abduction not lost beyond 10 degrees.  It was also noted the Veteran could not cross his legs and could not toe out more than 15 degrees.  The same findings were recorded upon repetitive testing with no additional limitation in range of motion.  The examiner did indicate there was less movement, weakness, pain, disturbance of location and interference with sitting, standing, or weight bearing.  Further, there was localized tenderness or pain to palpation noted in the right hip.  There was no evidence of ankylosis.  X-rays of the right hip were negative.  

Based on the evidence of record, the Board finds that the Veteran is entitled to a 10 percent rating for limitation of extension pursuant to Diagnostic Code 5251 for the entire period on appeal.  Specifically, the May 2010 and May 2012 VA examiners both found extension limited to 5 degrees.  That is, the 10 percent rating is warranted for the rating period prior to May 18, 2012, as well.  This is the maximum rating available under this DC so a higher on is not available.

However, the evidence does not support a finding that he is entitled to a rating in excess of 10 percent for limitation of flexion pursuant to Diagnostic Code 5252 prior to May 18, 2012, or a rating in excess of 20 percent since.  In this respect, the May 2010 VA examiner determined flexion to be to 90 degrees during the examination.  Thereafter, his flexion was noted to be greater than 30 degrees during the May 2012 VA examination, which supports the assignment of a 20 percent rating based on limitation of flexion.  See Diagnostic Code 5252.  Thus, the increase in severity was not factually ascertainable until the May 2012 VA examination showing the much more limitation of flexion than the earlier period.

Furthermore, there is no evidence that the Veteran's right hip disability resulted in the inability to cross his legs or toe-out more than 15 degrees at any point prior to the May 18, 2012 VA examination.  Therefore, he is not entitled to a separate rating based on this diagnostic code prior to May 18, 2012, or a higher rating pursuant to Diagnostic Code 5253 since that date.  

Finally, the Board has additionally considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the holdings in DeLuca.  The May 2010 VA examiner specifically noted there was no additional functional limitation due to pain.  The May 2012 VA examiner did indicate there were additional limitations due to pain, however, the Veteran's current symptoms are adequately contemplated by the separate ratings assigned for limitation of extension and impairment of the thigh.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against even higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-57.  

4. Scar of the Left Calf

The Veteran contends that he is entitled to a compensable disability rating prior to May 18, 2012 and a rating in excess of 10 percent since, for a scar on his left calf.  He is rated pursuant to DC 7804.  

The rating criteria for DCs 7800-7804 were amended effective October 2008; those revisions are applicable to claims for benefits received by the VA on or after October 23, 2008 and are for application in this claim.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  

Burn scars, or scars due to other causes, that are not of the head, face, or neck, that are deep and nonlinear are evaluated pursuant to DC 7801.  A scar of an area or areas of 144 square inches (929 sq. cm.) or greater warrants an evaluation of 40 percent.  A scar of an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants an evaluation of 30 percent.  A scar of an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants an evaluation of 20 percent.  A scar of an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants an evaluation of 10 percent.  38 C.F.R. § 4.118, DC 7801.

A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note 1.  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, applicable regulation directs assignment of a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assignment of a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assignment of a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  The separate evaluations are then combined under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, DC 7801, Note 2. 

Scars that are unstable or painful are evaluated pursuant to DC 7804.  Five or more scars that are unstable or painful warrant an evaluation of 30 percent.  Three or four scars that are unstable or painful warrant an evaluation of 20 percent.  One or two scars that are unstable or painful warrant an evaluation of 10 percent.  38 C.F.R. § 4.118, DC 7804.

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804, Note 1.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804, Note 2.

Pursuant to DC 7805, other scars, including linear scars, and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are evaluated based upon any disabling effect(s), not considered in a rating provided under diagnostic codes 7800-7804, under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.

As an initial matter, VA treatment records dated through March 2014 note the existence of the Veteran's scar on his calf.  However, there is no indication of any complaints or treatment associated with the scar.  

The Veteran was initially examined in May 2010 in connection with his claim for an increased rating.  At that time, the Veteran complained of some numbness to the scar.  There was no limitation on the Veteran's activities, daily living, or occupation as a result of the scar.  Upon physical examination, the examiner found the scar to be 7 centimeters (cm) by 0.5 cm, nontender, nonadherent to underlying tissue, normal in texture, and stable.  It was also noted that the scar was neither depressed nor elevated.  It was superficial and with normal color and no evidence of inflammation, edema, keloid formation, induration, or inflexibility.  The examiner determined it involved zero percent of the exposed skin and less than 1 percent of the entire body.  

The Veteran was reexamined in May 2012.  At that time, the Veteran reported sensitivity and irritation of the scar, with some intermittent burning.  Upon physical examination, the examiner noted that the scar was painful, but not unstable.  Further, it was noted to be barely visible as there is little associated hypo or hyperpigmentation.  The scar was noted to be 5.5 cm. long by 0.5 cm. wide.  Further, it was described as superficial, flat, and mobile.  There was tenderness to palpation of the scar with numbness of the surrounding area.  The total area affected was 2.75 cm. squared. 

Upon review of the record, the Board notes the May 2010 VA examination noted scar was nontender.  Further, the Veteran reporting numbness during this initial May 2010 VA examination but there was no mention of pain or even sensitivity as was later reported.  Thereafter, the May 2012 VA examiner noted the Veteran's report of sensitivity and irritation of the scar, with some intermittent burning, and also notes that the scar is painful.  As such, the Board finds a compensable disability rating is not warranted prior to May 18, 2012.  The May 2012 VA examination is the earliest it was factually ascertainable that the scar increased in severity such that it was painful.  Thus, May 18, 2012 is the appropriate effective date of the increase.

The Board also concludes a rating in excess of 10 percent since May 18, 2012 is not warranted.  Specifically, there is no evidence of instability of the scar, or multiple service-connected scars, under which to assign a higher rating pursuant to DC 7804.  Similarly, the Veteran's scar is described, at most, as 7 cm. in length.  As such, there is also no evidentiary basis for a higher evaluation under DCs 7801 or 7802.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-57.  

5. Hemorrhoids

The Veteran contends that his service connected hemorrhoids are more severe than the currently assigned noncompensable rating.  The Veteran's service-connected hemorrhoids have been evaluated as noncompensably (zero percent) disabling under DC 7336 for "external or internal hemorrhoids."  Under that diagnostic code, mild or moderate external or internal hemorrhoids warrant a noncompensable rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, warrant a 20 percent rating.  38 C.F.R. § 4.114.

The Veteran underwent a VA examination in May 2010.  He reported that the hemorrhoids occur every 2 to 3 months, lasting 2 to 3 weeks, with pain when sitting, discomfort, blood with bowel movements, and occasional blood in his underpants, but no bleeding through.  He stated he uses foam when needed.  The Veteran also reported normal bowel movements, no dark tarry stools, and stable weight.  There was no indication of limitations on his daily activities or occupation.  Physical examination revealed one external hemorrhoid, nontender and nonthrombosed.  There was no active bleeding.  

The Veteran was next examined in May 2012.  He reported blood loss, and weekly to twice weekly flare-ups of hemorrhoids.  The Veteran stated it is frequently uncomfortable to sit.  Currently, he is treated with Proctofoam and suppositories.  A physical examination revealed mild to moderate hemorrhoids with persistent bleeding.  There were no additional diagnostic findings noted.  

VA treatment records dated through March 2014 note his continued treatment for hemorrhoids, including the use of medications.  A March 2011 VA treatment record noted the Veteran's report of itching and discomfort, with occasional bleeding.  The symptoms noted in his VA treatment records are consistent and largely duplicative of those noted in his May 2010 and 2012 VA examinations.  

Based on these findings, the preponderance of the evidence show that the Veteran is not entitled to an increased evaluation of 10 percent because large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, have not been present.  See 38 C.F.R. § 4.114, DC 7336.  Although the May 2012 VA examiner noted persistent bleeding, none of the other symptoms are shown such that a higher rating is approximated.  A noncompensable rating contemplates the Veteran's mild to moderate hemorrhoids.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.012; 4.3; Gilbert, 1 Vet. App. at 55-57.

III. Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria assigned for each disability sufficiently contemplate the Veteran's disabilities.  The Veteran's disabilities are characterized by manifestations that are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to his disabilities that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with each disability is consistent with the degree of disability addressed by each evaluation.  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).    The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular ratings is not warranted. 

IV. TDIU

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. 

Here, the Board notes the Veteran has a combined rating of 100 percent for the entire period on appeal, even without consideration of the increased ratings assigned by this decision.  While the Veteran's service-connected disabilities combine to render him totally disabled based on the Rating Schedule, the evidence does not reasonably raise a TDIU claim for any one service-connected disability such that any additional ancillary benefits such as special monthly compensation would be warranted as a result of a TDIU as a result of one disability.


ORDER

A disability rating in excess of 40 percent for a lumbar spine disability is denied.  

Prior to May 18, 2012, entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Since May 18, 2012, a disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

Since May 18, 2012, a separate disability rating of 20 percent, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating in excess of 30 percent for tendonitis of the right shoulder prior to May 18, 2012, and a rating in excess of 40 percent since, is denied.  

A disability rating in excess of 10 percent for limitation of flexion of the right hip prior to May 18, 2012, and a rating in excess of 20 percent since, is denied. 

For the entire period on appeal, a disability rating of 10 percent, but not higher, for limitation of extension of the right hip is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating in excess of 10 percent for a right hip disability is denied.  

A compensable disability rating for a scar on the left calf prior to May 18, 2012, and a rating in excess of 10 percent since, is denied.  

A compensable disability rating for hemorrhoids is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


